Citation Nr: 1236137	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as due to inservice herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The  Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), which denied the benefit sought on appeal.   

In August 2010, the Veteran testified before the at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as due to herbicide exposure.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of these claims.  

Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  Here, this duty involves offering an examination to determine the etiology of any symptoms of thyroid cancer.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a remand is needed in order to provide the Veteran with VA examination to address his assertion that his thyroid cancer is related to his inservice exposure to herbicide agents, including Agent Orange.  The Veteran's service personnel records show that he was stationed in Saigon, in the Republic of Vietnam in March 1968, and he is presumed to have been exposure to certain herbicide agents, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

At the outset, the Board points out that VA has determined that certain diseases, including various respiratory cancers, are deemed associated with herbicide exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Such identified diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, subject to the requirements of 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

Thyroid cancer is not among the diseases specified in 38 U.S.C.A. § 1116(a).  Moreover, the Secretary of Veterans Affairs (Secretary) has published a list of specific conditions, which includes endocrine cancers (thyroid, thymus, and other endocrine) and the effects on thyroid homeostasis, for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010).

Although presumptive service connection is not warranted, service connection for the Veteran's thyroid cancer may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the Veteran has been diagnosed with thyroid cancer.  The Veteran has submitted a September 2008 private medical statement from his treating private physician that indicates that his thyroid cancer may be linked to his inservice exposure to herbicide, but this statement fails to provide any rational in support of his medical conclusion.  

In addition, the Veteran has submitted medical literature that shows that thyroid is within close proximity of larynx and comprises one of the nine cartilages that form the framework of the larynx.  The Veteran asserts that since larynx cancer has been associated with herbicide exposure, and the larynx includes thyroid involvement, such an association to herbicide exposure should be extended to thyroid cancer.  The Board has considered the Veteran's and his representative's assertions, to include his August 2010 Board hearing testimony.  In this regard, the Veteran argued that he is entitled to service connection for thyroid cancer as due to exposure to Agent Orange because the regulations allow for presumptive service connection for cancer of the larynx, which is in close physical proximity to the thyroid and physiologically includes thyroid cartilage.  

The record does not reflect that a VA medical opinion has been sought to determine whether the Veteran's thyroid cancer is related to his inservice exposure to herbicide agents.  A remand is needed to provide the Veteran with VA examination in order to obtain such an opinion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Prior to any examination, the RO/AMC, with the Veteran's assistance, should attempt to obtain any outstanding records of pertinent VA and/or private medical treatment.  The Board notes that the Veteran's Virtual VA claims folders contains a limited number of treatment records from VA medical facilities that pertain to his hearing loss and tinnitus disabilities.  It is presumable that he might have sought VA treatment for his thyroid cancer as well, and any outstanding VA treatment records should be associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent VA and/or private medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were notfully successful.

2. The RO/AMC should schedule the Veteran's for VA examination with the appropriate specialist in order to obtain a medical opinion that addresses the etiology of the Veteran's thyroid cancer, status post thyroidectomy.  All studies that the examiner deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this medical opinion.  This fact should be so indicated in the report.

After review of the claims file and examination, the examiner should provide an opinion to address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's thyroid cancer is related to his presumed inservice exposure to herbicide agents, or is otherwise related to his period of service. 

In doing so, the VA examiner should consider and discuss the medical significance, if any, of the Veteran's assertion, that since the larynx involves part of thyroid, and VA has conceded an etiological association between larynx cancer and herbicide exposure, such an association to herbicide exposure should be extended to thyroid cancer.  

The examiner is also asked to consider and discuss each of the following: 
a)  the Veteran's reported history of symptoms;
 
b)  the findings and conclusions in the treatment records;

c)  the September 2008 private medical statements from the treating private physician; and, 

d) any other pertinent medical nexus evidence of record. 

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


